Mr. Justice Morris
delivered the opinion of the Court:
The fact does not appear in the record, but it does appear in the briefs and oral arguments of counsel in the cause, and it is conceded, that the value of a pint of milk is 4 cents, and the value of a half pint is 2 cents. The amount tendered by the inspector in this case was 2 cents for the sample of a half pint which he desired, and the appellee tendered him a pint for *5664 cents. So it appears that this whole controversy is over the sum of 2 cents; and the time of this court has been wasted, and the money of the United States and the people of the District of Columbia to the extent, at least, of five hundred times the amount involved, has been needlessly expended over a matter which the slightest amount of common sense should have dictated as improper to be made a subject of litigation. Nor is there any question whatever of principle involved in the case. If there were, the ridiculously small amount of money involved might be overlooked. But there is no such question. And we must say that, if this court had fully understood the scope of appellant’s application for a writ of error, the writ would not have been allowed.
It is true that it is said that this is a test case, and that the question of the constitutionality of the statute has been suggested. But there is no good ground for making any test case here; and only in the frivolous and absurd procedure of the District officials is there any basis for the theory of unconstitutionality of the section of the statute here in question. The statute is sensible and proper enough; and it is an enactment sanctioned by the experience of many, perhaps most, of the States of our Union, and fully justified by the police power vested in the State to provide for the public welfare. Nor was it contested by the appellee that the State is entitled to demand reasonable samples of drugs and articles of food for the purpose of analysis, upon payment of their value. On the contrary, he tendered to the inspector a reasonable sample, and it was refused. The difference in bulk and value between a pint and a half pint of milk, required for the purpose of analysis, is too insignificant as a matter upon which to base a penal prosecution. A reasonable sample is what is required by the act of Congress. Under the circumstances of this case a pint was a reasonable, sample, and a half pint was not such a reasonable sample. The appellee was fully within his right, and fully performed his duty in tendering the former; the inspector was wholly at fault in de*567mauding tbe latter and insisting upon it against tbe will of tbe appellee.
Wbat may or may not be a reasonable sample is a question for wbieb perhaps no positive rule can be laid down applicable to all cases. Tbis is not for tbe determination exclusively either of tbe inspector or the dealer. Tbe act requires that it shall be “sufficient for tbe purpose of analysis,” but it is not competent for tbe inspector to require, because be thinks a half pint of milk sufficient to enable him to make a satisfactory analysis of such milk, that therefore tbe dealer must sell him such half pint, when thereby tbe value of another half pint would be destroyed or lost to the dealer, and tbe dealer is willing to sell an entire pint at an additional cost of merely 2 cents to tbe inspector.
The Police Court was entirely right in tbe judgment which it rendered in tbis case, and it would have been error to render any different judgment. Its decision must be affirmed. And it is so ordered. ‘ Affirmed.